DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on 8-5-21 is acknowledged. Claims 23 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rollers 34a and 36a (¶22 with respect to Fig3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is indefinite in that the claim indicates “silicone coated” (Ln2) without reciting what is silicone coated. Claim 25 is indefinite in that the claim indicates unwinding the adhesive-release liner composite from a roll – however the adhesive-release liner composite formed in claim 1 (Lns3-4) is not previously recited as being formed into a roll to afford the recitation of unwinding. Claim 33, “the first side” in line 2 lacks antecedent basis in claim 33 and in claim 29 from which claim 33 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-31 and 33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kubiak (US 2006/0243388 A1).
Claim 29, Kubiak teaches a process for forming a self-adhering roofing membrane composite 10. See paragraph 2 where “roofing membrane” is recited in lines 1-2. When the composite is to be applied to a roof substrate, a pressure sensitive adhesive layer 14 of the composite 10 contacts the roof substrate and adheres thereto (i.e. “self-adhering” due to the pressure sensitive adhesive layer 14). See paragraph 13, lines 10-17. Also, see paragraph 20, lines 4-11, which indicate that the adhesive layer 14 is a pressure sensitive adhesive. Kubiak teaches that the process comprises coating the adhesive layer 14 on a side of a single-ply membrane 12 – forming a self-adhering roofing membrane. Specifically, see paragraph 13, lines 10-11 for the coating. The adhesive layer 14 is a pressure sensitive adhesive (i.e. “self-adhering”; ¶20, Lns4-11). See paragraph 16, lines 1-4, where the membrane 12 is a single-ply. For “roofing membrane” see paragraph 2, lines 1-2. Kubiak teaches contacting the adhesive layer 14 to a release liner 16 at paragraph 13, lines 12-13. This forms the self-adhering roofing membrane composite 10.
Claim 30, Kubiak teaches that membrane 12 (¶16 Lns1-2) comprises ethylene propylene diene monomer (¶16 Lns9-10), a thermoplastic material (¶16 Ln6) or a modified bitumen material (¶16 Ln5). Claim 31, Kubiak teaches that the liner 16 (¶21 Ln1) comprises paper (¶21 Ln2), film (¶21 Ln2). Also, the liner 16 is silicone coated (coated – i.e. has a layer of silicone thereon). See paragraph 21 at lines 3-8. Claim 33, in Kubiak the membrane 12 does not require pre-treatment before it is coated the side of the membrane 12. More specifically, the instant specification defines pre-treatment as being corona or plasma treated (¶3). Kubiak does not indicate corona or plasma treatment of the membrane 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2006/0243388 A1) in view of Barry (US 6,120,637).
Claim 16, Kubiak teaches a process for forming a self-adhering roofing membrane composite 10. See paragraph 2 where “roofing membrane” is recited in lines 1-2. When the composite is to be applied to a roof substrate, a pressure sensitive adhesive layer 14 of the composite 10 contacts the roof substrate and adheres thereto (i.e. “self-adhering” due to the pressure sensitive adhesive layer 14). See paragraph 13, lines 10-17. Also, see paragraph 20, lines 4-11, which indicate that the adhesive layer 14 is a pressure sensitive adhesive. Kubiak teaches that the process comprises coating the adhesive layer 14 on a side of a single-ply membrane 12 – forming a self-adhering roofing membrane. Specifically, see paragraph 13, lines 10-11 for the coating. The adhesive layer 14 is a pressure sensitive adhesive (i.e. “self-adhering”; ¶20, Lns4-11). See paragraph 16, lines 1-4, where the membrane 12 is a single-ply. For “roofing membrane” see paragraph 2, lines 1-2. Kubiak teaches contacting the adhesive layer 14 to a release liner 16 at paragraph 13, lines 12-13. This forms the self-adhering roofing membrane composite 10. The contacting is considered to provide some degree of pressure; however, it is well-known and conventional to apply pressure to bonded layers to ensure a strong bond; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have applied pressure after contacting.
Claim 16, Kubiak does not teach coating the adhesive layer 14 on the release liner 16 and then contacting the adhesive layer 14 to the membrane 12 (i.e. 14 onto 16 then contact to 12; Kubiak teaches 14 onto 12 then contact to 16).
However, applying a pressure sensitive adhesive layer to a release liner and then contacting the pressure sensitive adhesive layer to another web to bond the release liner to the web is conventional and well-known in the art of making self-adhesive articles – i.e., articles where the release liner is removed from the pressure sensitive adhesive layer and then the web is further bonded to a surface (peel-and-stick articles). This is demonstrated by Barry. Specifically, Barry teaches making a peel-and-stick label 2 including applying pressure sensitive adhesive layers 160/162 to a release liner 154 and then contacting pressure sensitive adhesive layers 160/162 to a web 166 to bond the release liner 154 to the web 166 where the label 2 is used by removing the release liner from the pressure sensitive adhesive and then the web is bonded to a surface (col5 Lns1-18; col8 Ln39 to col9 Ln25; col10 Lns12-19). Note in Kubiak that the self-adhering roofing membrane composite 10 is a peel-and-stick article (Kubiak ¶13) – the release liner 16 is removed from the pressure sensitive adhesive layer 14 and then the membrane 12 is bonded to another surface using the adhesive layer 14.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiak coating the adhesive layer 14 on the release liner 16 and then contacting the adhesive layer 14 to the membrane 12 (i.e. 14 onto 16 then contact to 12; Kubiak teaches 14 onto 12 then contact to 16) in that applying a pressure sensitive adhesive layer to a release liner and then contacting pressure sensitive adhesive layer to another web to bond the release liner to the web is conventional and well-known in the art of making self-adhesive articles – i.e., peel-and-stick articles -- as demonstrated by Barry where successful results can be expected.
Claim 17, Kubiak teaches that the liner 16 (¶21 Ln1) comprises paper (¶21 Ln2), film (¶21 Ln2). Also, the liner 16 is silicone coated (coated – i.e. has a layer of silicone thereon). See paragraph 21 at lines 3-8. Claim 20, Kubiak teaches that membrane 12 (¶16 Lns1-2) comprises ethylene propylene diene monomer (¶16 Lns9-10), a thermoplastic material (¶16 Ln6) or a modified bitumen material (¶16 Ln5).  Claim 25, Kubiak does not teach that the combination of the adhesive layer 14 on the release liner 16 is unwound from a roll and that the membrane 12 is unwound from a roll – before contact. However, it is conventional to provide continuous webs to a bonding process from rolls of the webs in that webs stored in roll form is an efficient means for storing a large amount of material until the material is needed; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Kubiak. Claim 26, in Kubiak the membrane 12 does not require pre-treatment before it is coated the side of the membrane 12. More specifically, the instant specification defines pre-treatment as being corona or plasma treated (¶3). Kubiak does not indicate corona or plasma treatment of the membrane 12. 

Claims 18-19 and 24 are ejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2006/0243388 A1) in view of Barry (US 6,120,637) as applied to claims 16-17, 20 and 25-26 above and further in view of Miller (US 2015/0337534 A1).
Claim 18, Kubiack does note teach that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component
Miller teaches a roofing membrane 20 bonded to a roof-deck substrate 18 using an adhesive layer 22 (¶11 Lns1-17). The adhesive of the adhesive layer 22 includes a polyurethane adhesive derived from an isocyanate prepolymer component (¶14 Lns1-5) and a resin component (¶18 Lns1-2 and Lns14-19). Miller teaches that the adhesive of the adhesive layer 22 has sufficient adhesive strength, low to no VOC content, and can be applied easily.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component as that taught in Miller in that the adhesive of Miller has sufficient adhesive strength, low to no VOC content, and can be applied easily. With respect to the claimed isocyanate index of claim 19, a isocyanate index as close to 1 as possible provides better properties; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack modified optimization of the isocyanate index to be about 1 (the claimed range being about 0.95 for the upper value of about 0.60 to about 0.95 claimed) to achieve the best properties of the adhesive as possible.
Claim 24, Kubiack does note teach that the adhesive of the adhesive layer 14 has adequate dead load performance at a temperature from about 49oC to about 82oC. The instant specification indicates that an adhesive comprising a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component has this property. As discussed above, Miller teaches a roofing membrane 20 bonded to a roof-deck substrate 18 using an adhesive layer 22 (¶11 Lns1-17). The adhesive of the adhesive layer 22 includes a polyurethane adhesive derived from an isocyanate prepolymer component (¶14 Lns1-5) and a resin component (¶18 Lns1-2 and Lns14-19). Miller teaches that the adhesive of the adhesive layer 22 has sufficient adhesive strength, low to no VOC content, and can be applied easily. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component as that taught in Miller in that the adhesive of Miller has sufficient adhesive strength, low to no VOC content, and can be applied easily – meeting therefore the limitation of claim 24.
	
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2006/0243388 A1) in view of Barry (US 6,120,637) as applied to claims 16-17, 20 and 25-26 above and further in view of Determan (US 2011/0126968 A1).
Claim 21, Kubiak teaches that the release liner 16 can be paper (¶21) where paper is a flat film shape. Kubiak does not teach the release liner 16 to be, instead of paper film, a film comprising polyethylene, polypropylene, polyester, or a combination thereof.
However, Determan teaches a label (¶20 Lns1-4 and Lns14-16) including a backing 20 (¶22 Lns1-4) which is a film of paper, polyethylene, polypropylene, polyester, or a combination thereof (¶46). The label also includes pressure sensitive adhesive against the backing 20 (¶22 Lns1-4).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiak that the release liner 16 is (instead of a paper film) a film comprising polyethylene, polypropylene, polyester, or a combination thereof in that Determan teaches in the art of a structure having a pressure sensitive adhesive attached to a release liner for labeling-like purposes that the release liner may be a film of paper -- or a film of polyethylene, polypropylene, polyester, or a combination thereof -- where it is obvious to replace one material for a release liner (i.e. a paper film) with another art recognized alternative material (i.e., a film of polyethylene, polypropylene, polyester, or a combination thereof) where successful results can be expected.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2006/0243388 A1) in view of Barry (US 6,120,637) as applied to claims 16-17, 20 and 25-26 above and further in view of Tajima (US 4,636,414).
Claim 22, Kubiak does not teach a thickness value for the adhesive layer 14, i.e. that the adhesive layer 14 defines a thickness of about 0.005 inches to about 0.5-inches.
Tajima teaches a roofing membrane (col1 Lns8-9) including the following layers:
			mineral aggregate layer 25
			bituminous layer 23
			fibrous sheet 21
			bituminous layer 22
			synthetic resin sheet layer 24
			adhesive layer 26/26’/26’’

 (col5 Ln58 to col6 Ln9). The adhesive layer, for surface attachment, has a thickness of about 0.2 mm to about 1mm (equals about 0.007 inches to about 0.03 inches – which is within the claimed range). See column 7, lines 3-5. Tajima also indicates that the thickness is variable (col7 Lns2-3).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiak that the adhesive layer has a thickness of that taught by Tajima (i.e., about 0.007 inches to about 0.03 inches – which is within the claimed range) in that Kubiak and Tajima both teach the adhesive layer to be that of a roofing membrane for surface attachment; and, further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized the thickness value range of the adhesive layer 14 of Kubiak given that Tajima indicates the adhesive thickness value range is variable – such that one can achieve an adhesive having optimal properties.

Claims 18-19 and 32 are ejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2006/0243388 A1) as applied to claims 29-31 and 33 above and further in view of Miller (US 2015/0337534 A1).
Claim 18, Kubiack does note teach that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component
Miller teaches a roofing membrane 20 bonded to a roof-deck substrate 18 using an adhesive layer 22 (¶11 Lns1-17). The adhesive of the adhesive layer 22 includes a polyurethane adhesive derived from an isocyanate prepolymer component (¶14 Lns1-5) and a resin component (¶18 Lns1-2 and Lns14-19). Miller teaches that the adhesive of the adhesive layer 22 has sufficient adhesive strength, low to no VOC content, and can be applied easily.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component as that taught in Miller in that the adhesive of Miller has sufficient adhesive strength, low to no VOC content, and can be applied easily. With respect to the claimed isocyanate index of claim 19, a isocyanate index as close to 1 as possible provides better properties; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack modified optimization of the isocyanate index to be about 1 (the claimed range being about 0.95 for the upper value of about 0.60 to about 0.95 claimed) to achieve the best properties of the adhesive as possible.
Claim 32, Kubiack does note teach that the adhesive of the adhesive layer 14 has adequate dead load performance at a temperature from about 49oC to about 82oC. The instant specification indicates that an adhesive comprising a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component has this property. As discussed above, Miller teaches a roofing membrane 20 bonded to a roof-deck substrate 18 using an adhesive layer 22 (¶11 Lns1-17). The adhesive of the adhesive layer 22 includes a polyurethane adhesive derived from an isocyanate prepolymer component (¶14 Lns1-5) and a resin component (¶18 Lns1-2 and Lns14-19). Miller teaches that the adhesive of the adhesive layer 22 has sufficient adhesive strength, low to no VOC content, and can be applied easily. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Kubiack that the adhesive of the adhesive layer 14 comprises a polyurethane adhesive derived from an isocyanate prepolymer component and a resin component as that taught in Miller in that the adhesive of Miller has sufficient adhesive strength, low to no VOC content, and can be applied easily – meeting therefore the limitation of claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745